— In an action to recover damages for personal injuries, the defendant Deepdale General Hospital appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Cohen, J.), dated March 15, 1988, as denied its motion to compel the plaintiff to submit to a physical examination at the office of the appellant’s doctor.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is granted to the extent that the plaintiff is directed to submit to a physical examination, which shall include the taking of X rays, at a time and place and by a physician, to be designated by the appellant in a written notice of not less than 10 days, or at such other time and place as the parties may agree.
In light of the circumstances at bar, wherein the appellant seeks to take X rays in connection with its physical examination of the plaintiff, a well-established right, the examination must be conducted in a physician’s office (see, Deeley v Leo’s Den, 126 AD2d 698; Captain v Kobak, 95 AD2d 766). There is no indication in the record that such X rays might be dangerous or harmful to the plaintiff (Captain v Kobak, supra; Castrillon v City of New York, 91 AD2d 986). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.